DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-15, 17-20, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2015/0117292) in view of Pelletier et al (US 2009/0046667). 
Claims 1-4, 13-15, 17-20, 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al (US 2015/0117292). 
Regarding claim 1, 13, Cho teaches a method/device of wireless communication performed at a first wireless communication device, comprising: 
establishing a unicast link with a second wireless communication device over a device-to-device communication interface ([0007], “pre-established D2D connection”, it implies that a unicast link between a first device and a second device were established prior); 
determining that the unicast link is to be reconfigured with at least one updated parameter ([0037], may reconfigure the connection to update connection parameter); and 
sending a link reconfiguration request to the second wireless communication device via a first … message over the device-to-device communication interface, the first RRC message including the at least one updated parameter (Fig. 4, Step 200, [0046], “a device 1 transmits a connection reconfiguration request message to a device 2”).
Cho doesn’t explicitly teach that the first message being a RRC message. 
P

Regarding claim 2, 14, Cho further teaches the at least one updated parameter comprises at least one of: an updated Layer 2 (L2) identifier 2Application No.: 16/752,525Docket No.: QCOM-3874US (191273)Response dated July 31, 2020Customer No.: 112246([0037]-[0038], D2D identifier s a link level D2D identifier which belongs to Layer 2 identifier).

Regarding claims 3, Cho further teaches the determining that the unicast link is to be reconfigured comprises: 
receiving a L2 identifier update trigger sent from a V2X layer to a RRC layer of the first wireless communication device; or deciding at a RRC layer of the first wireless communication device to update a RRC layer parameter or a radio layer parameter (Cho, [0037]).

Regarding claim 4, 15, Cho further teaches: 
receiving a link reconfiguration response from the second wireless communication device via a second RRC message over the device-to-device communication interface based on the link reconfiguration request (Fig. 4, step 210); and determining whether to reconfigure the unicast link using the at least one updated parameter based on the received link reconfiguration response,  wherein when the link reconfiguration response indicates acceptance of the link reconfiguration request by the second wireless communication device, the first wireless communication device determines to reconfigure the unicast link using the at least one updated parameter ([0048]-[0049], Fig. 4, Step 230, 230).
Regarding claim 17, 28,  Cho teaches a method/device of wireless communication performed at a first wireless communication device, comprising: 
establishing a unicast link with a second wireless communication device over a device-to-device communication interface ([0007], “pre-established D2D connection”, it implies that a unicast link between a first device and a second device were established prior); receiving a link reconfiguration request from the second wireless communication device via a first radio resource control (RRC) message over the device-to-device communication interface, the link reconfiguration request indicating that the unicast link is to be reconfigured with at least one updated parameter included in the first RRC message (Fig. 4, Step 200, [0046], “a device 1 transmits a connection reconfiguration request message to a device 2”); and determining whether to reconfigure the unicast link using the at least one updated parameter at a RRC layer of the first wireless communication device (Fig. 4, step 210, [0047]).

Regarding claim 18, Cho further teaches the at least one updated parameter comprises at least one of: an updated Layer 2 (L2) identifier ([0037]-[0038], D2D identifier s a link level D2D identifier which belongs to Layer 2 identifier).

Regarding claim 19, Cho further teaches the determining whether to reconfigure the unicast link comprises at least one of: performing an RRC bearer context update; or forwarding an updated Layer 2 (L2) identifier to a V2X layer of the first wireless communication device ([0037]-[0038], “A device and a network may configure and/or reconfigure information on a pre-established valid D2D connection”. It’s noted that D2D identifier s a link level D2D identifier which belongs to Layer 2 identifier).

Regarding claim 20, 29, Cho further teaches: sending a link reconfiguration response to the second wireless communication device via a second RRC message over the device-to-device communication interface in response to the link reconfiguration request, the link reconfiguration response indicating the determination (Fig. 4, S210 and [0047], “The connection reconfiguration response message indicates whether to accept or deny a D2D connection information reconfiguration request of the device”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 16, 21, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2015/0117292) in view of “Bluetooth Core Specification v5.0”, hereinafter as BCS (Applicant provided). 
Regarding claim 5, 16, Cho teaches all the limitations recited in Claim 4, however, Cho does not explicitly teach when the link reconfiguration response indicates reasons for rejection of the link reconfiguration request by the second wireless communication device, the first wireless communication device determines to adapt the link configuration request for reconfiguring the unicast link according to the indicated reasons.
BCS teaches that when the link reconfiguration response indicates reasons for rejection of the link reconfiguration request by the second wireless communication device, the first wireless communication device determines to adapt the link configuration request for reconfiguring the unicast link according to the indicated reasons (page 7, paragraph 7 under Section 7.1.4: “Negotiable parameters are those that a remote side receiving a Configuration Request can disagree with by sending a Configuration Response with the Unacceptable Parameter (0x0001) result code, proposing new values that can be accepted”; page 8, item 3, “When an L2CAP entity receives a negative Configuration Response and sends a new Configuration Request it shall include all the options it sent in the previous Configuration Request with the same value except the negotiable options that were explicitly rejected in the negative Configuration which will have new values).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of BCS in the system disclosed by Cho for the purpose of performing further parameter negotiation when the remote communication device denies the reconfiguration because of certain parameters. 

Regarding claim 6, Cho in view of BCS further teaches the determining whether to reconfigure the unicast link comprises: detecting, in the link reconfiguration response, at least one further updated parameter provided by the second wireless communication device for reconfiguring the unicast link (BCS, page 7, paragraph 7 under Section 7.1.4: “Negotiable parameters are those that a remote side receiving a Configuration Request can disagree with by sending a Configuration Response with the Unacceptable Parameter (0x0001) result code, proposing new values that can be accepted”); sending an updated link reconfiguration request to the second wireless communication device based on the at least one further updated parameter; and determining to reconfigure the unicast link using the at least one further updated parameter if the second wireless communication device indicates acceptance of the updated link reconfiguration request (BCS, page 8, item 3, “When an L2CAP entity receives a negative Configuration Response and sends a new Configuration Request it shall include all the options it sent in the previous Configuration Request with the same value except the negotiable options that were explicitly rejected in the negative Configuration which will have new values). 

Regarding claim 21, 30, Cho teaches all the limitations recited in Claim 4, however, Cho does not explicitly teach the link reconfiguration response includes at least one further updated parameter for reconfiguring the unicast link, and wherein the determining whether to reconfigure the unicast link further comprises: receiving an updated link reconfiguration request from the second wireless communication device over the device-to-device communication interface based on the at least one further updated parameter, and determining to reconfigure the unicast link based on the updated link reconfiguration request using the at least one further updated parameter.
BCS teaches the link reconfiguration response includes at least one further updated parameter for reconfiguring the unicast link (BCS, page 7, paragraph 7 under Section 7.1.4: “Negotiable parameters are those that a remote side receiving a Configuration Request can disagree with by sending a Configuration Response with the Unacceptable Parameter (0x0001) result code, proposing new values that can be accepted”), and wherein the determining whether to reconfigure the unicast link further comprises: receiving an updated link reconfiguration request from the second wireless communication device over the device-to-device communication interface based on the at least one further updated parameter, and determining to reconfigure the unicast link based on the updated link reconfiguration request using the at least one further updated parameter (BCS, page 8, item 3, “When an L2CAP entity receives a negative Configuration Response and sends a new Configuration Request it shall include all the options it sent in the previous Configuration Request with the same value except the negotiable options that were explicitly rejected in the negative Configuration which will have new values).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of BCS in the system disclosed by Cho for the purpose of performing further parameter negotiation when the remote communication device denies the reconfiguration because of certain parameters. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2015/0117292) in view of “Bluetooth Core Specification v5.0”, hereinafter as BCS (Applicant provided), further in view of Bangolae et al (2014/0321272).  
Regarding claim 7, Cho in view of BCS teaches all of the limitations except a backoff timer indicating an amount of time, and wherein the determining whether to postponing link reconfiguration until the amount of time has elapsed. Bangolae teaches a backoff timer indicating an amount of time, and wherein the determining whether to postponing link reconfiguration until the amount of time has elapsed ([0026]). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Bangolae in the system disclosed by Cho in view of BCS in order to allow a congestion situation to stabilize (see 0026 pf Bangolae). 

Claims 8, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Elizarov et al (US 2009/0187760).  
Regarding claim 8, 22, Cho in view of BCS teaches all of the limitations except that encrypting the first RRC message using security certificates of at least the first wireless communication device or the second wireless communication device. Elizarov teaches the above limitation ([0048], encrypting a transmission using a private key from the security certificate). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Elizarov in the system disclosed by Cho for the purpose of improving transmission security. 

Claims 9, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Marlow et al (US 2014/0025952). 
Regarding claim 9, 23, Cho teaches all of the limitations except that the establishing the unicast link comprises creating a shared seed with the second wireless communication device during establishment of the unicast link, and wherein the sending the link reconfiguration request via the message comprises obfuscating the at least one updated parameter included in the message using the shared seed. Marlow teaches the above limitation ([0007], secure message based on a shared “seed”). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Marlow in the system disclosed by Cho for the purpose of improving transmission security. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,343,865 in view of Pelletier et al (US 2009/0046667). 
Claims 1-28 of U.S. Patent No. 11,343,865 teaches all the limitations of Claims 1-30 of the instant application except that the messages are being RRC message. Pelletier teaches the RRC message ([0079, “RRC message”). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Pelletier in the system disclosed by Cho. The combination is only simple substitution of a request message Pelletier’s well known RRC message. The result of success can be well predicted by an ordinary skill in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411